DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application claims the benefit of U.S. Application Serial No. 62/372,297 filed August 8, 2016, is acknowledged. This examination is conducted based on the priority date of August 8, 2016.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1, 2, 4, 6, 8, 10, 11, 13, 15, 17, 19-21, 23, 25-29 without traverse and for species election, elects claim 29 over claim 28, without traverse, in the reply filed on 03/07/2022 is acknowledged. 
As a consequence, claims 28, 33 are not examined in this action. Claims 1, 2, 4, 6, 8, 10, 11, 13, 15, 17, 19-21, 23, 25-27, and 29 are examined.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 is unclear when recites the limitation "R2CV" in line 1.  There is no explanation in the specification.
Claim 13 recites the limitation "the method of claim 12" in line 1, but claim 12 is cancelled.  
Claim 15 recites the limitation "the method of claim 14" in line 1, but claim 14 is cancelled. 
Claim 13 is interpreted as "the method of claim 11" in this examination because the “average telomere length” has an antecedent in claim 11.
Claim 15 is interpreted as "the method of claim 11" in this examination because the “mosaic loss of a sex chromosome” has an antecedent in claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6, 8, 10, 11, 13, 15, 17, 19-21, 23, 25-27, and 29   are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. 
 “claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of identifying human facial structure, age, sex, and ancestry using genomic sequence information. 

Mathematical concepts recited in the claims include:
“determining a plurality of genomic principal components from the nucleic acid sequence of the individual that are predictive of facial structure” (claim 1);
 “the plurality of genomic principal components determine at least 90% of the observed variation of facial structure” (claim 10);
“the age of the individual is determined by both an average telomere length and a mosaic loss of a sex chromosome from the nucleic acid sequence for the individual” (claim 11);
“the average telomere length is determined by a proportion of putative telomere reads to total reads” (claim 13);
“the mean absolute error of the determined age of the individual is equal to or less than 10 years” (claim 19);
“the R2cv of the determined age of the individual is equal to or greater than 0.40” (claim 20);
“sex of the individual is determined by estimating copy number of the X and Y chromosome” (claim 21);


Mental processes recited in the claims include:
“determining at least one demographic feature from the nucleic acid sequence of the individual selected from the list” (claim 1);
“determined by sequences from the Y chromosome that are Y chromosome specific” (claim 15”;
“determined by a plurality of single nucleotide polymorphisms that are informative of ancestry” (claim 23);
“determining a body mass index of the individual from the biological sample” (claim 25);
“determining the presence or absence of at least one single nucleotide polymorphism associated with facial structure” (claim 26);

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

The claim(Step 2A Prong Two: No).

None of the dependent claims  (of the independent claim 1) recites any non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether additional elements, if any, amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). It turns out that there is no additional element to render the claims significantly more than the abstract idea. (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 10, 19, 20, 23, 26-27, 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being  anticipated  by Nielsen (“Genome-Wide Association Study Identifying Determinants Of Facial Characteristics For Facial Image Generation“, US 20130039548 A1, 2013-02-14).


With respect to claim 1, Nielsen discloses a method for the generation of a facial composite from the genetic profile of a DNA-donor (section “Abstract”, line 1-2). More specifically: 
a) Discovered facial markers through GWAS research ([0010] The inventors have surprisingly discovered that predictive facial markers may be discovered using Genome-Wide Association Study (GWAS) in combination with advanced image analysis). The GWAS research used PCA analysis ([0056] Principal component analysis (PCA): as used herein is intended to mean a method for the reduction of dimensionality, specifically a mathematical procedure that transforms a number of possibly correlated variables into a smaller number of uncorrelated variables called principal components).
b) determining the age, sex and ethnical-group of the person belongs to ( [0138] The final product will be structured in a hierarchical manner as shown in FIG. 3 in such a way that the genetic information used as input will to begin with be used as input in an initial predictor/classifier that will predict age, sex and which ethnical-group the person belongs to).

With respect to claim 2, Nielsen teaches that the facial structure of the person studied is unknown the genetic markers is studied ([0011] The most obvious application for the method, to predict facial appearances from DNA samples, lies within forensics. When a crime has been committed and the perpetrator has vanished--leaving only DNA traces at the crime scene--it would be of significant value if such a DNA trace could facilitate the apprehension of a suspect. A facial portrait would not need to qualify as legal evidence, since an apprehended suspect may be associated to the crime scene by traditional DNA profiling).

With respect to claim 4, Nielsen teaches selecting of the phenotypical descriptors through extracting facial descriptor (from images) and genetic variations ([0091] Image processing tools already exist for extracting facial descriptors from images (described herein below). Adjusting parameters in the dimension reduction process of the image data (feature vectors) may ensure maximal correspondence to the underlying genetic variations. This can be done by selecting the phenotypical descriptors (e.g. PCA components) that minimize separation between genetically related individuals (eg. brothers) and maximize separation between distantly related persons. In this way the phenotypical descriptor is optimized for correspondence to the genetic components).

With respect to claim 6, Nielsen teaches the facial structure is about the facial landmarks and their distances ([0127] In the first step, facial characteristics and/or features are identified in each training sample (face). This may be done either manually by identifying landmarks such as but not limited to the tip of the nose, the chin, the ears, and so forth, or automatically using different algorithms. An example of a manually annotated face image can be seen in FIG. 2.; [0113] An active appearance model (AAM) is a computer vision algorithm for matching a statistical model of object shape and appearance to a new image. They are built during a training phase. A set of images together with coordinates of landmarks, that appear in all of the images is provided by the training supervisor.).

Claims 10, 19, 20 are not given weight when it simply expresses the intended result of a process step (PCA analysis) positively recited (MPEP §2111.04(I)).

With respect to claim 23, Nielsen outlines a strategy to identify SNPs informative for the ethnical group a person belongs to ([0277] Image analysis and GWAS will be combined. The strategy for the development of the tool is shown schematically in FIG. 2 and described above. The final product will be structured in a hierarchical manner as shown in FIG. 3 in such a way that the genetic information used as input will to begin with be used as input in an initial predictor/classifier that will predict age, sex and which ethnical-group the person belongs to. Hereafter the same genetic information will be used in the best suited sub predictor/classifier, within which it will be classified to belong to a certain group and be redirected to the belonging sub-sub predictor/classifier. Finally, the genetic information with be directed to the best suited tool by which the creation of the given subjects face will be performed).

With respect to claim 26, Nielsen teaches the association of SNP with facial structure ([0008] Studies using GWAS have previously been successfully conducted. One example is the work of an Icelandic-Dutch research collaboration, in which several Single Nucleotide Polymorphisms (SNPs) were found to be associated with human pigmentation (Sulem, P. et al. 2007, Sulem, P. et a1.2008). Also, Dr Angela van Daal from the Bond University in Adelaide, Australia, has successfully associated features like skin pigmentation, eye and hair color with SNPs already suspected to be associated with these).

With respect to claim 27, Nielsen teaches the facial structure is about a plurality of  landmarks and their distances ([0127] In the first step, facial characteristics and/or features are identified in each training sample (face). This may be done either manually by identifying landmarks such as but not limited to the tip of the nose, the chin, the ears, and so forth, or automatically using different algorithms. An example of a manually annotated face image can be seen in FIG. 2.; [0113] An active appearance model (AAM) is a computer vision algorithm for matching a statistical model of object shape and appearance to a new image. They are built during a training phase. A set of images together with coordinates of landmarks, that appear in all of the images is provided by the training supervisor).

With respect to claim 29, Nielsen teaches the facial land mark comprise nose width and lip height (Fig 2).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, as applied to claim 1 above,  and further in view of Silver (“Methods And Systems For Pre-Conceptual Prediction Of Progeny Attributes”, US 20110124515 A1, DATE PUBLISHED 2011-05-26)

With respect to claim 8,  Nielsen discloses everything as discussed above about claim 1. Nielsen is silent on generating a composite genome from two individuals. Silver discloses generating a “virtual progeny” (e.g. composite genome) from two individuals by combining their genome  together (“In further embodiments, the Virtual Progeny genome is a collection of permutations of diploid genomes that can each be formed by combining a random Virtual Gamete from one parent (the paternal line, pat) with a random Virtual Gamete from a second parent (the maternal line, mat). Each permutation of a Virtual Progeny genome comprises a discrete set of defined integer genotypes”. [0104]).
It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify Nielsen’s method of determining facial structure from genetic markers, with Silver’s methods of  in silico composite genome from two individuals, to achieve the claimed inventions. Because Silver’s method eliminates the need for expensive marker development in many studies by using whole genome shotgun sequence data directly, and Nielsen need to analysis genetic markers in NGS reads in order to determine the facial structure. As both Nielsen and Silver are about predicting features/traits from genetic markers, we can reasonably expect the success .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, as applied to claim 1 above,  and further in view of Ding (“Estimating telomere length from whole genome sequence data”, Nucleic Acids Research, 2014, Vol. 42, No. 9 e75).
With respect to claim 13,  Nielsen discloses everything as discussed above about claim 1. Nielsen is silent on measuring the telomere length. Ding discloses the telomere length is determined  by a proportion of telomere reads to total reads (“We defined reads as telomeric if they contained k or more TTAGGG repeats, with a default threshold value of k = 7. These can then be translated into an estimate of the physical length via a size factor s and a constant length c in l = tksc, where l is the length estimate, tk is the abundance of telomeric reads at threshold k and c is a constant for genome length divided by number of telomere ends 46 (23 × 2). The total number of reads could be a good measure of sequence depth and thus a reasonable choice for s. However, studies have shown that DNA molecules in a sequencing library are not sampled and sequenced with equal probability, but instead are subject to biases due to different molecular properties such as GC composition––a high value of which favours more amplification in the PCR step (11). This results in different representations of genome regions and makes defining s as the total read number not a good estimate. Instead, we define s as a fraction of all reads with gas chromatography (GC) composition between 48 and 52%. The range was chosen to be close to the telomeric GC composition, which is 50% at the TTAGGG dense regions (see Supplementary Figure S1 for results for other GC composition ranges). This fraction is then converted to a mean telomere length estimate in kilobases by multiplying by the cumulative length of genomic regions with the same GC composition c”. col 1, last 15 lines and col 2, line 1-9, page 2 of 4 ).
It would be a prima facie case of obviousness “combine elements” (“Combining prior art elements according to known methods to yield predictable results”  ( MPEP § 2143 I.A.)), for a person with ordinary skills in art at the time of the claimed invention, to combine Ding’s method of measuring telomere length from human genetic markers analysis, with Nielsen’s method of determining facial structure from genetic markers, to achieve the claimed limitations, and expected to be successful. Because both Nielsen and Ding are about determining human characteristics from the human genetic markers, and they both succeed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, as applied to claim 1 above,  and further in view of Machiela (“Female chromosome X mosaicism is age-related and preferentially affects the inactivated X chromosome”. Nat Commun 7, 11843 (2016) ).
With respect to claim 17, Nielsen discloses everything as discussed above about claim 1. Nielsen is silent on sex chromosome mosaic loss. Machiela discloses the X chromosome mosaic loss is detected by copy number using qPCR (“Detected X mosaic events were experimentally validated using a set of 12 quantitative PCR assays (qPCR) across chromosome X. Specifically, we estimated copy-number ratios for 26 events across 25 females with single-nucleotide polymorphism (SNP) microarray-detected X mosaicism with a range of mosaic proportions from 6 to 88%. In the 18 mosaic samples with events that spanned the entire X chromosome, the concordance rate was 100% for gains and 80% for losses (Supplementary Table 5). An inspection of the discordant copy-loss samples called as copy-neutral events revealed qPCR copy-number values near the calling threshold, or samples with low mosaic proportions. For detected mosaic events spanning only a portion of the X chromosome, four of the eight (50%) showed evidence for mosaic copy-number changes by qPCR, although only 25% were concordant in copy-number state with qPCR (Supplementary Table 5), suggesting the limited subsets of qPCR probes that spanned events may have been insufficient to adequately call copy-number states”. Col1, para 2, whole para 2 under “Validation by qPCR”, page 3).
It would be a prima facie case of obviousness “combine elements” (“Combining prior art elements according to known methods to yield predictable results”  ( MPEP § 2143 I.A.)), for a person with ordinary skills in art at the time of the claimed invention, to combine Machiela’s method of detecting mosaic loss of X chromosome from human genetic markers analysis, with Nielsen’s method of determining facial structure from genetic markers, to achieve the claimed limitations, and expected to be successful. Because both Nielsen and Machiela are about determining human phenotypes from the human genetic markers, and they both succeed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, as applied to claim 1 above,  and further in view of Machiela and Ding.
With respect to claim 11, Nielsen discloses everything as discussed above about claim 1. Nielsen is silent on sex chromosome mosaic loss or the telomere length. Ding discloses the age-dependent telomere length distribution (fig 2, page 2 of 4); Machiela disclose detectable X chromosome mosaicism increases with age (col 2, para 2, line 1-2, page 3), and even more Y mosaic events than X (col 2, para 2, line 12-16, page 3).
It would be a prima facie case of obviousness “combine elements” (“Combining prior art elements according to known methods to yield predictable results”  ( MPEP § 2143 I.A.)), for a person with ordinary skills in art at the time of the claimed invention, to combine Ding’s method of measuring telomere length from human genetic markers analysis, and Machiela’s method of detecting mosaic loss of X chromosome from human genetic markers analysis, with Nielsen’s method of determining facial structure from genetic markers, to enhance Nielsen’s function of predicting facial structures, with Ding’s functions to estimate age and Machiela’s function to estimate sex . Because Nielsen, Ding and Machiela are about determining human characteristics from the human genetic markers, one of ordinary skill in the art would have expected the combination to successfully result in expanded functions to predict facial structure, age and sex from sample DNAs .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, as applied to claim 1 above,  and further in view of  Zhou (“Mosaic loss of chromosome Y is associated with common variation near TCL1A”. Nat Genet 48, 563–568 (2016)).
With respect to claim 15, Nielsen discloses everything as discussed above about claim 1. Nielsen is silent on sex chromosome mosaic loss. Zhou discloses the measurement of Mosaic loss of chromosome Y (mLOY) is chromosome Y specific (“SNP microarray data gen-erated using Illumina Infinium arrays for GWAS that had sufficient coverage of the Y chromosome (Human Hap610K, Hap1M, Omni1M and Omni2.5M arrays) were used to detect mLOY in DNA isolated from blood or buccal cells for 8,679 males with non-hematological can-cer and 5,110 cancer-free adult male controls. The hybridization data from all subjects were examined for deviations from the expected log2-transofmred intensity ratio (Online Methods) representing evidence of loss or gain of the male-specific region of chromosome Y (MSY; chr. Y: 6,671,498–22,919,969, hg18/Build 36) (Supplementary Fig. 1a). We observed 970 men (7.03%) with detectable mLOY”  col1, line 1-11, page 564).
It would be a prima facie case of obviousness “combine elements” (“Combining prior art elements according to known methods to yield predictable results”  ( MPEP § 2143 I.A.)), for a person with ordinary skills in art at the time of the claimed invention, to combine Zhou’s method of detecting mosaic loss of Y chromosome from human genetic markers analysis, with Nielsen’s method of determining facial structure from genetic markers, to enhance Nielsen’s function of predicting facial structures, with Zhou’s function of detecting mosaic loss of Y chromosome. . Because both Nielsen and Zhou are about determining human phenotypes from the human genetic markers,  one of ordinary skill in the art would have readily expected the combination to result in  expanded functions to predict facial structure, and mosaic loss of Y chromosome from sample DNAs  .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, as applied to claim 1 above,  and further in view of Samango-Sprouse (“SNP-based non-invasive prenatal testing detects sex chromosome aneuploidies with high accuracy“, Prenatal Diagnosis, 2013, 33, 643–649).
With respect to claim 21, Nielsen discloses everything as discussed above about claim 1. Nielsen is silent on determining the sex of an individual by estimating the copy number of the sex chromosomes. Samango-Sprouse discloses a method detecting sex chromosome aneuploidies in cfDNA with high accuracy (“This method non-invasively detected 45,X, 47,XXY, and 47,XYY fetuses from cell-free DNA isolated from
maternal plasma with high calculated accuracies and thus offers a non-invasive method with the potential to function as a routine screen allowing for early prenatal detection of rarely diagnosed yet commonly occurring sex aneuploidies”. Section “Conclusion”, page 643).
It would be a prima facie case of obviousness “combine elements” (“Combining prior art elements according to known methods to yield predictable results”  ( MPEP § 2143 I.A.)), for a person with ordinary skills in art at the time of the claimed invention, to combine Samango-Sprouse’s method of detecting sex chromosomes through SNP-based analysis of cfNDA, with Nielsen’s method of determining facial structure from genetic markers, to enhance Nielsen’s function of predicting facial structures, with Samango-Sprouse’s function of detecting sex chromosome copy numbers. . Because both Nielsen and Samango-Sprouse are about determining human phenotypes from the human genetic markers, one of ordinary skill in the art would have readily expected the combination to result in  expanded functions to predict facial structure, and sex chromosome copy numbers from sample DNAs.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, as applied to claim 1 above,  and further in view of Dick (“DNA methylation and body-mass index: a genome-wide analysis”, The Lancet, Volume 383, Issue 9933, 2014).
With respect to claim 25, Nielsen discloses everything as discussed above about claim 1. Nielsen is silent on determining the body mass index of an individual from the biological sample. Dick discloses a method estimating BMI from the methylation of three probes (“The associations with three of these probes—cg22891070, cg27146050, and cg16672562, all of which are in intron 1 of HIF3A—were confirmed in both the primary and second replication cohorts”, Section “Findings”, page 1990; “Increased BMI in adults of European origin is associated with increased methylation at the HIF3A locus in blood cells and in adipose tissue. Our findings suggest that perturbation of hypoxia inducible transcription factor pathways could have an important role in the response to increased weight in people”. Section “Interpretation”, page 1990)

It would be a prima facie case of obviousness “combine elements” (“Combining prior art elements according to known methods to yield predictable results”  ( MPEP § 2143 I.A.)), for a person with ordinary skills in art at the time of the claimed invention, to combine Dick’s method of estimating BMI through methylation assay HIF3A-associated biomarkers, with Nielsen’s method of determining facial structure from genetic markers, to enhance Nielsen’s function of predicting facial structures, with Dick’s function to estimate BMI from the methylation of three probes.  Because both Nielsen and Dick are about determining human phenotypes (or characteristics) from the human genetic markers, one of ordinary skill in the art would have readily expected the combination to result in  expanded functions to predict facial structure, and BMI from sample DNAs.


Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631